Supreme Court of Florida
                            ____________

                           No. SC21-1601
                            ____________

    IN RE: AMENDMENTS TO FLORIDA RULE OF GENERAL
      PRACTICE AND JUDICIAL ADMINISTRATION 2.240.

                         September 1, 2022

PER CURIAM.

     This matter is before the Court for consideration of proposed

amendments to Florida Rule of General Practice and Judicial

Administration 2.240. We have jurisdiction. See art. V, § 2(a), Fla.

Const. On November 17, 2021, the Trial Court Performance and

Accountability Commission (TCP&A) filed a report proposing

amendments to rules 2.240(b)(1)(B) and 2.240(c). The TCP&A’s

report was in response to a directive by this Court to study a 2016

report by the Judicial Needs Assessment Committee, to review rules

2.240(b)(1)(B) and 2.240(c) in light of that report, and to suggest

any necessary modifications. This Court previously published the

proposed amendments for comment, and no comments were

received.
     Having considered the proposed amendments, the Court

hereby amends rule 2.240. New language is added to rule

2.240(b)(1)(B), which sets out a list of secondary factors this Court

may consider when determining if additional trial judges are needed

in a particular jurisdiction. Specifically, subdivision (b)(1)(B)(vii) is

amended to allow this Court to consider not only the geographical

size of a jurisdiction but also its composition, including the location

of relevant facilities within that jurisdiction. Subdivision

(b)(1)(B)(viii) is amended to allow the Court to consider not only law

enforcement practices that can affect judicial workload but also

prosecutorial practices.

     Also, three new subdivisions are added to rule 2.240(c), which

sets out additional trial court workload factors for the Court to

consider in addition to the statistical criteria articulated in

subdivision (b). Specifically, new subdivisions (c)(12)-(14) now allow

the Court to consider the impact of problem-solving courts, the

development and use of technology and necessary training in its

use, and participation in election canvassing boards.

     Accordingly, we hereby amend Florida Rule of General Practice

and Judicial Administration 2.240 (Determination of Need for
                                  -2-
Additional Judges), as reflected in the appendix to this opinion.

New language is indicated by underscoring; deletions are indicated

by struck-through type. The amendments to the rule shall become

effective immediately.

     It is so ordered.

MUÑIZ, C.J., and CANADY, POLSTON, LABARGA, COURIEL, and
GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of General Practice and Judicial
Administration

Honorable Diana L. Moreland, Chair, Commission of Trial Court
Performance and Accountability, Bradenton, Florida, and Lindsay
Hafford, Senior Court Operations Consultant, Office of the State
Courts Administrator, Tallahassee, Florida,

     for Petitioner




                                -3-
                                 APPENDIX

RULE 2.240. DETERMINATION OF NEED FOR ADDITIONAL
            JUDGES

     (a)   [No Change]

     (b)   Criteria.

           (1)   Trial Courts.

                 (A)   [No Change]

                (B)   Other factors may be utilized in the
 determination of the need for one or more additional judges. These
 factors include, but are not limited to, the following:

                       (i) - (vi) [No Change]

                       (vii) The geographic size and composition of a
 circuit, including travel times between courthouses in a particular
 jurisdiction and the presence of community facilities such as
 correctional facilities, medical facilities, and universities.

                     (viii) Prosecutorial practices and Llaw
 enforcement activities in the court’s jurisdiction, including any
 substantial commitment of additional resources for state
 attorneys, public defenders, and local law enforcement.

                       (ix)-(x) [No Change]

                 (C) [No Change]

           (2) [No Change]

     (c)   Additional Trial Court Workload Factors. Because
summary statistics reflective of the above criteria do not fully
measure judicial workload, the supreme court will receive and
consider, among other things, information about the time to
                                   -4-
perform and volume of the following activities, which also comprise
the judicial workload of a particular jurisdiction:

           (1) - (9) [No Change]

           (10) participate in meetings with those involved in the
justice system; and

           (11) participate in educational programs designed to
increase the competency and efficiency of the judiciary.;

           (12) preside over problem-solving courts;

           (13) use, as well as participate in the development of and
training on, technology systems; and

           (14) participate in election canvassing boards.

     (d)   [No Change]

                         Court Commentary

                             [No Change]




                                   -5-